DETAILED ACTION
This FINAL action is responsive to the amendment filed 7/2/2019.

In the amendment Claims 1-20 remain pending. Claims 1, 12 and 20 are the independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1, 4-12 and 14-20 with cited references of Rowe (U.S. Pub 2004/0044949) in view of Wagner (U.S. Pub 2007/0094593) further in view of Gates (U.S. Pub 2011/0283177) has been withdrawn in light of the amendment.
The 35 U.S.C. 103 rejections of claims 2 and 13 with cited references of Rowe (U.S. Pub 2004/0044949) in view of Wagner (U.S. Pub 2007/0094593) further in view of Yamamoto (U.S. Pub 2006/0277483) has been withdrawn in light of the amendment.
The 35 U.S.C. 103 rejections of claim 3 with cited references of Rowe (U.S. Pub 2004/0044949) in view of Gates (U.S. Pub 2011/0283177) further in view of Wantabe (U.S. Pub 2015/0248393) has been withdrawn in light of the amendment.


Specification
7.	The amendment filed 7/2/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall paragraph 99 recites “card reader”, paragraph 113 recites “…second party is a priority…”, Paragraph 117 recites “direct option”, paragraph 148 recites “…within a permission from…”, paragraph 161 recites “… the sending action”. Applicants specification has made numerous and substantial amendments to the original specification and includes new matter that was not previously described in the original specification has filed, brief examples have been provided above. It is advised to review the remainder of the specification to ensure that no new matter has been introduced.
Applicant is required to cancel the new matter in the reply to this Office Action.

8.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The specification is objected under 37 CFR 1.72(b) because the abstract exceeds 150 words.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 12 and 20 and consequently the dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example the Independent claims recites sending the document is a priority & clicking option & displaying the two documents in one file etc. The original specification fails to provide support for this claimed language. While only brief examples have been provided, any new matter introduced into the claims that was not supported in the original specification should be canceled.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 1, 12 and 20 and consequently the dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Independent claims recite phrases such as “can be”, “optionally”, “can input”, “his apparatus”, “in addition the second party account”, “determine either be direct option”, etc. This language does not help further clarify the claims by distinctly claiming the subject matter, either the process is configured to perform the step or it is not. Such language should be removed from the claims in addition some language is vague such as “determine either be direct option” and reference to a user has “him”. Furthermore claim 20 fails to distinguish the type of claim between apparatus, method, and computer product and instead lists all three and is therefore unclear. Appropriate corrections are required.

11.	Claim 1 recites “the way of…”.  Claim 12 “…the kind”. Claim 20 recites the “the apparatus, method, and computer product…”.  There is insufficient antecedent basis for these limitations in the claim. Numerous antecedent issues appear to exist throughout the claims, appropriate corrections are required.





Response to Arguments
12.	Applicant’s arguments filed 7/2/2019 have been considered but are moot in view of the new grounds of rejection.

Conclusion
References Cited
13.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Boyer et al. (U.S. Pub 2010/0070562) discloses “Business Process Enablement Of Electronic Documents”
Dhalla et al. (U.S. Pub 2007/0061578) discloses “Directed Signature Workflow”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/26/2021